Citation Nr: 0932088	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  99-11 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
September 1979 to September 1983.  Subsequently he was a 
member of the U.S. Army Reserves until September 1997 with 
periods of active duty from January 1991 to May 1991 and from 
July 1991 to January 1992.  The Veteran's periods of ACDUTRA 
and INACDUTRA have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for PTSD and 
assigned an initial 30 percent rating.  The Veteran appealed 
for a higher initial rating for this condition.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In October 2000, the Board remanded the claim to the RO for 
consideration whether the Veteran's other psychiatric 
diagnoses were part of his service-connected PTSD, whether 
the other psychiatric diagnoses warranted service connection 
on another basis, or if the other psychiatric diagnoses were 
neither part of the PTSD or warranted service connection on 
another basis, could those symptoms adequately be excluded 
from the PTSD symptoms so as to rate PTSD separately.  

Unfortunately, the March 2001 VA examination report upon 
Remand did not answer any of the Board's questions but 
instead found that the prior PTSD diagnosis was in error, 
that the Veteran did not currently have PTSD and that he most 
likely never had PTSD.  As this new VA examination did not 
allow for evaluation of the Veteran's service-connected 
disability nor did it answer the question whether the 
Veteran's other psychiatric disabilities warranted service 
connection, the Board again remanded the Veteran's claims to 
the RO in July 2003.  

The November 2006 VA examination confirmed the March 2001 
diagnosis of no current PTSD.  However, the examiner did not 
opine as to whether the Veteran's schizophrenia could be 
related to service.  So the Board again finds itself in the 
position that the record does not contain sufficient 
information to decide either the appropriate rating for the 
Veteran's PTSD or whether the Veteran's other psychiatric 
disabilities warrant service connection.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  Therefore, the Board is again remanding 
the Veteran's claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran's history is difficult to piece together from his 
statements and the information in the claims file.  Clearly, 
the Veteran served on active duty in the U.S. Army from 
September 1979 to September 1983, from January 1991 to May 
1991 and from July 1991 to January 1992.  The Veteran was 
stationed in Vicenza, Italy, from April 1982 to September 
1983, and in Saudi Arabia from January 1991 to May 1991, and 
again from July 1991 to November 1991.  

However, the Veteran reports 14 years of Army Reserve service 
from 1983 to 1997 with duty stations in Vicenza, Italy, 
Heidelberg, Germany, Fort Meade, Maryland, Fort Dix, New 
Jersey, Fort Riley, Kansas, Fort Bragg, North Carolina, and 
Fort Harrison, Indiana.  The entirety of the record in the 
claims file as to this 14 years of service consists of two 
medical examinations- one from USAH Vicenza, Italy in March 
1985, and one from Harold E. Steele USAR Center in Pittsburgh 
in July 1989.  The Veteran also submitted a disciplinary 
action from Fort Benjamin Harrison in March 1994 and his 
medical disqualification notice dated November 1997. 

Both the examiners at the March 2001 and November 2006 VA 
examination rejected the PTSD diagnosis in part on the basis 
that the Veteran's allegations were unsupported by the 
information in the claims file.  It would stand to reason 
that a more thorough picture of the Veteran's military 
service including his 14 years of Army reserves would assist 
an evaluator in determining the Veteran's competency and 
credibility.  

Additionally, the question remains as to whether an alternate 
diagnosis of a psychiatric disorder other than PTSD, such as 
paranoid schizophrenia, schizoaffective disorder, or 
delusional disorder, could be or should be service-connected 
in its own right.  This claim has never been properly 
developed.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) (holding that claims based on distinctly diagnosed 
diseases must be considered as separate and distinct claims).  
But see, too, Robinson v. Mansfield, 21 Vet. App. 545 (2008), 
aff'd on other grounds in Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009) (holding that separate theories in support 
of a claim for benefits for a particular disability do not 
equate to separate claims for benefits for that disability).  
See also Clemons v. Shinseki, 23 Vet App 1 (2009) (per curiam 
order) (wherein the Court pointed out that a specific claim 
for service connection for PTSD (one in which the Veteran 
specifically requested service connection for PTSD, but the 
medical record includes other psychiatric diagnoses of an 
anxiety disorder and a schizoid disorder) may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder, particularly when the 
Veteran's symptoms are the same for both diagnoses.  
The Veteran cannot be held to a "hypothesized diagnosis - 
one he is incompetent to render..." when determining what his 
actual claim may be).

In order to establish entitlement to service connection for 
an acquired psychiatric disorder other than PTSD, the 
disorder has to have manifested in service, have manifested 
to a degree of 10 percent within one year of discharge form 
active duty service, or be secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  As the May 1991 medical examination just prior 
to his most recent period of active duty is negative for any 
psychiatric complaints, the Veteran is presumed to have been 
of sound condition when he entered that period of service 
under 38 U.S.C. § 1111.  Therefore, in order to establish 
service connection for an acquired psychiatric disorder other 
than PTSD, it would have to have either manifested in the 
most recent period of active duty service, July 1991 to 
January 1992, manifested within one year of service or by 
January 1993, or be secondary to one of the Veteran's already 
service-connected disabilities.  These theories must be 
further developed. 

The current evidence in favor of service connection for an 
acquired psychiatric disorder is a notation on the December 
1991 separation examination that the Veteran reported nervous 
trouble, difficulty sleeping and having recently visited a 
psychiatrist.  The next record is a hospital admittance in 
March 1995 for psychiatric issues.  The three year gap 
between discharge and hospitalization is essentially 
unaccounted for.

The Veteran claims that his problems began immediately upon 
leaving service (he alternately states this as 1983 and 
1993).  However, from the Veteran's statements both in his 
letters to the VA and in speaking to VA examiners, he does 
not appear to be able to give an accurate account of his 
history, especially of his whereabouts or mental condition 
between January 1992 and March 1995.  In one letter he 
indicated that he was IMA Fort Bragg, North Carolina from 
1992 to 1994.  Otherwise, there is no information regarding 
1992 or 1993.  

When the Veteran was hospitalized in March 1995, he indicated 
that he had been living with his parents.  In a June 1995 
affidavit his father stated that the Veteran was dependant 
upon him for support.  The Veteran appeared to be living with 
his parents in March 1998, when his mother initiated an 
involuntary emergency examination.  Although at his November 
2006 VA examination, the Veteran indicated that he was 
estranged from his family, his family members may be willing 
to give lay statements on his behalf regarding any changes in 
the Veteran's behavior that they observed following his 
return from Saudi Arabia.  These lay statements, especially 
any information as to the Veteran's mental health during 1992 
and 1993, could help to fill in the gaps in the Veteran's 
history and give the VA a basis on which to grant the 
Veteran's claim.

The Board is also in need of a medical nexus opinion as to 
the probability that the Veteran's disorder manifested prior 
to January 1993 or is secondary to one of his other service-
connected disabilities.  Under McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81. See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  So this 
case must be referred to a psychiatrist/psychologist to have 
him/her review the relevant evidence and determine the 
etiology all of the Veteran's post-service psychiatric 
difficulties.  

Accordingly, the claims for an increased evaluation for PTSD 
and service connection for an acquired psychiatric disorder 
other than PTSD are REMANDED for the following additional 
development and consideration:

1.  Request the Veteran's personnel and 
other records from his U.S. Army Reserve 
service from 1983 to 1997.

2.  Give the Veteran and his 
representative a chance to submit 
additional supporting evidence such as lay 
statements from friends or family members 
who could attest to his mental health 
immediately following his return from 
Saudi Arabia for the years 1992 and 1993.

3.  Schedule the Veteran for a mental 
status evaluation to determine the 
etiology of his psychiatric disorder other 
than PTSD.  

In particular, the examiner should opine 
whether it is at least as likely as not 
the Veteran's psychiatric disorder (1) 
initially manifested during his military 
service from July 1991 to January 1992; 
(2) if a psychosis, alternatively 
manifested within the one-year presumptive 
period following service, i.e., prior to 
January 1993; or (3) is secondary to his 
already service-connected disability.  In 
analyzing secondary service connection the 
examiner should determine both whether the 
psychiatric disorder was caused or 
aggravated by a service-connected 
disability.  If aggravated, the examiner 
should attempt to quantify the degree of 
aggravation over and beyond the pre-
existing level of disability.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  The examiner 
also may use any lay statements submitted 
by the Veteran's friends or family members 
to establish the onset of the Veteran's 
symptomatology and compensate for any 
unreliability of the Veteran as a 
historian.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

4.  Then readjudicate the claims for PTSD 
and for an acquired psychiatric disorder 
other than PTSD in light of the additional 
evidence.  This includes considering the 
Veteran's possible entitlement to either 
direct or secondary service connection.  
If the claims are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of this remaining 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


